PER CURIAM.
This was an action for the contract price of steel allegedly purchased by defendants. It appearing that the interests of justice required a temporary stay of proceedings for “a reasonable time.”’ within which to bring in Israel Epstein “as a conditionally necessary party,”' Judge Palmieri in the exercise of his discretion granted a stay for an unspecified “reasonable time,” and plaintiff appeals. We construe the order as providing that after the lapse of such “reasonable time,” plaintiff may move to vacate the stay and proceed with the action or defendants may move to dismiss the complaint. As thus construed, the order is plainly interlocutory and not appealable. It is in no sense an injunction but merely an administrative order regulating the progress of the ease. Appeal dismissed.